Citation Nr: 0428155	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  02-09 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability.

3.  Entitlement to an effective date earlier than January 17, 
2001, for the grant of service connection for PTSD.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
December 1980.  

This matter arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which assigned a 50 percent disability 
rating for PTSD, after granting service connection for the 
same.  The veteran appealed the assigned rating and the 
effective date of the grant of service connection.  This 
matter also stems from a June 2002 rating action that denied 
entitlement to a total disability evaluation based on 
individual unemployability.

The veteran provided testimony in support of his appeal at a 
hearing that was held before the undersigned in May 2004.  A 
transcript the hearing is of record.

The issue of entitlement to a disability evaluation in excess 
of 50 percent for PTSD and entitlement total disability 
evaluation based on individual unemployability is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

During the course of her personal hearing, the veteran 
indicated that she was trying to get VA treatment for her 
PTSD.  She complained that her treating physicians were 
refusing to treat her PTSD until her substance abuse (heroin) 
problem was under control.  Medical determinations, such as 
the need and appropriateness of specific types of medical 
care and treatment for an individual, are not adjudication 
matters and are beyond the Board's jurisdiction.  38 C.F.R. 
§ 20.101(b) (2003).


FINDING OF FACT

A claim for service connection for PTSD was received at the 
RO on January 17, 2001; and, there is nothing in the record 
received prior to January 17, 2001 that could be construed as 
an informal claim of service connection for PTSD.

CONCLUSION OF LAW

An effective date prior to January 17, 2001 for service 
connection for PTSD is not warranted. 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

In January 2001, the RO sent the veteran a letter regarding 
her claim of service connection for PTSD.  This letter 
advised the veteran of the information and evidence she was 
responsible for providing and of the evidence that VA would 
attempt to obtain.  The letter, however, notified the veteran 
of the evidence necessary to substantiate a claim for 
compensation benefits, as opposed to entitlement to an 
earlier effective date.  

Notwithstanding, because the veteran filed a notice of 
disagreement as to the effective date of the grant of service 
connection for PTSD within one year of receiving notice of 
that grant, the earlier effective date claim is considered to 
be a "downstream" issue from the original grant of service 
connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

VA's Office of General Counsel (GC) addressed the question of 
whether VCAA notice is required for "downstream" issues on 
which a notice of disagreement has been filed.  In a 
precedent opinion, GC held that "[i]f, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case [SOC] if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue."  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In June 2002, the RO appropriately issued a SOC regarding the 
effective date issue.  Applying the foregoing GC opinion, if 
the notice given on the underlying claim was adequate, then 
additional notice regarding the downstream effective date 
issue is not required.  

On review, the Board finds that the veteran was provided the 
appropriate notice with respect to her PTSD disability claim.  
In June 2001, the RO sent the veteran a letter notifying her 
of the enactment of the VCAA.  She was advised of her and 
VA's respective obligations with regard to obtaining 
evidence, and of the evidence necessary to substantiate a 
claim for service connection.  Further, the letter requested 
that she advise VA of any additional evidence that she wanted 
them to try and obtain.  

The June 2002 SOC and October 2003 supplemental statement of 
the case collectively set forth the regulations pertaining to 
the assignment of effective dates.  These documents also 
notified the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.

The veteran has not identified additional evidence that needs 
to be obtained in connection with her claim for an earlier 
effective date for compensation for PTSD.  Additional VA 
examination would not aid the veteran in establishing 
entitlement to an earlier effective date.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2003).  

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. 38 C.F.R. § 
3.151(a) (2003).  The terms "claim" and "application" are 
defined by VA regulation as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2003).  However, any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2003).

The veteran contends that service connection for PTSD should 
be granted back to the date of her service discharge.  She 
states that she applied for benefits shortly after her 
discharge, that her claim was denied, and she filed an appeal 
with respect to that decision.  She acknowledges that her 
PTSD was not diagnosed until 2001.  However, she says VA 
should have recognized the signs and symptoms of her PTSD and 
informed her of her right to seek compensation (service 
connection).  The veteran also asserts that individuals 
within the VA healthcare system discouraged her from filing a 
claim for service connection for PTSD in the mid-1990s.

The veteran filed a claim following her discharge from 
military service; however, on review of the claims folder, it 
does not appear that she filed a claim for service connection 
for PTSD.  Specifically, the record shows that a claim for 
service connection for the residuals of an appendectomy was 
received from the veteran on December 11, 1981.  While she 
reported experiencing physical and mental pain as the result 
of the surgical scar, no reference was made to any chronic 
psychiatric condition, to include PTSD, or a physical assault 
occurring during active service.  Service connection for the 
residuals of an appendectomy was granted in a May 1982 rating 
action.  No correspondence was received from the veteran with 
regard to this decision.  

Also of record is a statement filed by the veteran on 
December 30, 1982, indicating her service-connected 
gastrointestinal condition had worsened.  She submitted a 
Hospital Summary from the Boston VA Medical Center showing 
complaints of chronic recurrent cholelithiasis and 
cholecystitis, and that she underwent a cholecsyectomy on 
December 28, 1982.  The report contained no findings with 
regard to any type of psychiatric disability.  The RO denied 
service connection a gallbladder condition in a February 1983 
rating decision.  No response was received from the veteran.  

The veteran's initial claim of service connection for PTSD 
was received on January 17, 2001.  An informal claim was not 
submitted under 38 C.F.R. § 3.155 because no communication 
was ever filed prior to January 17, 2001, indicating the 
veteran's intent to apply for service connection for PTSD.  
An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  

The Board recognizes that records from the Boston VA Medical 
Center document the diagnosis and treatment for PTSD prior to 
January 17, 2001.  PTSD appears to have been initially 
diagnosed in May 2000.  The veteran contends that VA should 
have inferred a claim for service connection for PTSD.  
Pursuant to 38 C.F.R. § 3.157 (2003), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reasons that the service-
connected disability is not compensable in degree, receipt of 
a VA examination report will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  An 
informal claim was not submitted under 38 C.F.R. § 3.157 
because the veteran had not been granted service connection 
for PTSD prior to January 2001, "the mere receipt of medical 
records [prior to that date] cannot be construed as an 
informal claim [under § 3.157]." See Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  In other words, had this been a 
claim for an increased rating for an already service-
connected condition, then the Board could have found that the 
May 2000 VA medical report constituted an informal claim for 
an increased rating.

The Board has reviewed the May 2000 VA medical report in 
detail and is unable to find any indication demonstrating 
that the veteran intended to apply for or that she was 
seeking service connection for PTSD.  The fact that the 
record indicated the veteran had PTSD in 2000, without 
anything more, does not establish intent to seek service 
connection.  The veteran did not indicate an intent to apply 
for compensation and the Board does not consider the May 2000 
VA medical report an informal claim for service connection 
for PTSD.

In summary, the Board has reviewed the veteran's claims 
folder and does not find anything in the record received 
prior to January 17, 2001, that could be construed as an 
informal claim for service connection for PTSD.  Accordingly, 
there is no legal basis for an effective date prior to 
January 17, 2001, for the grant of service connection for 
PTSD and the claim must be denied.  The reasonable doubt 
doctrine is not for application as the preponderance of the 
evidence is against the veteran's claim.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to an effective date earlier than January 17, 
2001, for the grant of service connection for PTSD is denied.




REMAND

The veteran contends that her service-connected PTSD warrants 
a higher disability evaluation.  She maintains that the 
currently assigned 50 percent rating does not adequately 
represent the disabling nature of her condition.  She states 
she suffers from panic attacks on a daily basis, and that her 
sleep is significantly disturbed by recurring nightmares.  
She also complains of severe depression, memory problems, and 
a reduced attention span.  Taken together, the veteran argues 
that the symptoms of her PTSD have rendered her unemployable.

The Board notes that the veteran reports that she is 
receiving disability benefits through the Social Security 
Administration (SSA).  The veteran reported this information 
at her May 2004 personal hearing.  The SSA decision awarding 
the veteran these benefits, to include the records that it 
considered in making the decision are not of record.  The 
duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA, or Social Security records.  See 38 C.F.R. § 3.159(c) 
(2) (2003).  Therefore, the RO must obtain all available 
records relating to the veteran's claim for Social Security 
disability benefits.  The veteran also reports that her 
employment with the United States Postal Services was 
terminated because of a non-service-connected back 
disability.  These records should also be obtained.

At her May 2004 personal hearing, she submitted copies of 
medical records from the Boston VA Health Care System, which 
document her treatment for psychiatric problems from April 
1996 through March 2004.  This additional evidence is clearly 
relevant to the issue on appeal.  It is also new and does not 
duplicate previous evidence.  However, the RO has not 
considered that evidence or provided the veteran with a 
supplemental statement of the case.  Moreover, the veteran 
specifically indicated that she did not wish to waive initial 
RO consideration of the additional evidence.  The RO must 
consider the additional evidence and, if necessary, provide 
the veteran with a supplemental statement of the case.  

Finally, the record shows that the veteran was last examined 
for VA purposes in December 2001.  The report of that 
examination contained no findings as to how the veteran's 
PTSD affected her ability to obtain and maintain 
substantially gainful employment.  The status of a disability 
is a medical determination which must be made from the 
records, without resort to independent medical judgment by 
the Board.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The veteran should therefore be scheduled for another VA 
psychiatric examination.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
her service-connected psychiatric 
disability.  If any of these records 
cannot be obtained, inform the veteran of 
the records that could not be obtained, 
including what efforts were made to 
obtain them.

2.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Boston VA Healthcare System since March 
2004.

3.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.

4.  Request from the United States Postal 
Service, all of the veteran's employment 
records including, but not limited to, 
any claim for disability retirement or 
worker's compensation.

5.  Upon completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination to determine the 
current severity of her service-connected 
PTSD.  The examiner is requested to 
determine all current manifestations 
associated with the veteran's PTSD and to 
comment on their severity.  The 
examination should specifically address 
the degree of social and occupational 
impairment caused by the veteran's PTSD.  
A current Global Assessment of 
Functioning (GAF) scale score should be 
provided.  The claims folder should be 
available for review in conjunction with 
the examination.  The examiner should 
also indicate the effect, if any, that 
the veteran's PTSD has on her 
employability.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.

6.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
her representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since 
the July 2003 Statement of the Case, and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.  

The case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



